Title: To George Washington from James McHenry, 2 July 1796
From: McHenry, James
To: Washington, George


        
          Sir
          War office 2 July 1796.
        
        I was in the Secy of States office with Mr Wolcott when he recd your letter containing queries to be submitted to the heads of departments. On my return home I committed the inclosed observations to paper relative to the power of the President to remove a foreign minister. Having gone so far I have determined to send it as explanatory of my reasons for signing the paper which will be forwarded to you by the Secy of State. It was after I had written them down that it was proposed to me to make it a joint representation.
        I have recd a letter from Mr Ross which if Mr Wolcott has time to copy will be inclosed. Otherwise it will be sent the following post, being too much indisposed to copy it, and it not being proper to be copied by a clerk.
        I hardly think it safe at this moment to intrust important papers to the mail. It may be robbed. It has been suggested to me, that one reason why the mount Vernon was captured, was on account of the letters which were supposed to be on board. With the greatest respect I have the honour to be Sir your most ob. St
        
          James McHenry
        
       